                    Case 16-11596-KG               Doc 736     Filed 12/07/18   Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

Our Alchemy, LLC, et al.,1                                     Case No. 16-11596 (KG)
                                                               (Jointly Administered)
                   Debtors.

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON DECEMBER 11, 2018 AT 2:00 P.M.


CONTINUED MATTERS:


1.     Pre-Trial Scheduling Conferences for Adversary Proceedings identified on attached
       Schedule 1

       Related Documents:                    N/A

       Objection Deadline:                   N/A

       Responses Received:                   N/A

       Status:                               Pre-Trial Scheduling Conferences for the Adversary
                                             Proceedings identified on Schedule 1 are being adjourned to
                                             a date to be determined by the Court.




1
    The Debtors are: Our Alchemy, LLC, Case No. 16-11596, and Anderson Digital, LLC, Case No. 16-11597.

                                                           1

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG                Doc 736     Filed 12/07/18     Page 2 of 7


UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:

2.   Motion of Chapter 7 Trustee for an Order Authorizing Sale of Estates Right, Title and
     Interest in and to Motion Pictures Titled Fist of the North Star and Fist of the North Star II to
     North Stars Pictures, Inc. Free and Clear of All Liens, Claims, Encumbrances and Interests
     Pursuant to 11 U.S.C. Sections 105 and 363
     [Filed 9/24/2018; Docket No. 693]

     Related Documents:            (a)       Declaration of Purchaser in Support of Section 363(m) Finding
                                             of Good Faith in Connection with Motion of Chapter 7 Trustee
                                             for an Order Approving Sale of Certain Assets to North Stars
                                             Pictures, Inc. Free and Clear of All Liens, Claims,
                                             Encumbrances and Interests Pursuant to 11 U.S.C. Section 105
                                             and 363
                                             [Filed 12/5/2018; Docket No. 727]

                                   (b)       Certification of Counsel Regarding Proposed Order Approving
                                             Sale of Certain Assets to North Stars Pictures, Inc. Free and
                                             Clear of All Liens, Claims, Encumbrances and Interests
                                             Pursuant to 11 U.S.C. Sections 105 and 363
                                             [Filed 12/5/2018; Docket No. 728]

                                   (c)       Revised Proposed Order

     Objection Deadline:                     October 16, 2018 at 4:00 p.m.

                                             Extension granted to (1) Film Musicians Secondary Markets
                                             Fund and (2) Directors Guild of America, Inc., the Screen
                                             Actors Guild – American Federation of Television and Radio
                                             Artists, and the Writers Guild of America West, Inc. to
                                             November 13, 2018

     Responses Received: (d)                 Reservation of Rights of the Film Musicians Secondary
                                             Markets Fund with Respect to Motion of Chapter 7 Trustee For
                                             An Order Authorizing Sale of Estates’ Right, Title and Interest
                                             in and to Motion Pictures Titled Fist of the North Star and Fist
                                             of the North Star II to North Stars Pictures, Inc. Free and Clear
                                             of All Liens, Claims, Encumbrances and Interests Pursuant to
                                             11 U.S.C. Sections 105 and 363
                                             [Filed 11/13/2018; Docket No. 714]

                                   (e)       Notice of Withdrawal of Reservation of Rights filed by Film
                                             Musicians Secondary Markets Fund
                                             [Filed 12/6/2018; Docket No. 729]

     Status:                                 Certification of Counsel with Revised Proposed Order has been
                                             filed and Reservation of Rights has been withdrawn. Trustee
                                             requests entry of the Revised Proposed Order.
                                                           2

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG                Doc 736    Filed 12/07/18     Page 3 of 7



3.   Motion of Chapter 7 Trustee for Order Approving Settlement Agreement, Release of
     Claims and Tolling Agreement between the Chapter 7 Trustee and Morgan Stanley
     Senior Funding, Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 filed by
     George L. Miller, Trustee
     [Filed 11/20/2018; Docket No. 721]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/6/2018; Docket No. 732]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.


4.   Trustee’s Second Omnibus Motion for an Order Approving Settlements Pursuant to Fed.
     R. Bankr. Proc. 9019 filed by George L. Miller, Trustee
     [Filed 11/20/2018; Docket No. 723]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/6/2018; Docket No. 730]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.




                                                          3

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG                Doc 736    Filed 12/07/18     Page 4 of 7



5.   Motion of Chapter 7 Trustee for an Order Approving Stipulation Between Chapter 7
     Trustee and Denver Documentary Collective, LLC Regarding Motion Picture Titled
     Rolling Papers and Release of Claims Pursuant to Fed. R. Bankr. P. 9019 filed by
     George L. Miller, Trustee
     [Filed 11/20/2018; Docket No. 724]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/6/2018; Docket No. 733]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.

Copies of Professional Fee Applications Previously Submitted in Fee Application Binder.

6.   Fifth Interim Application of Miller Coffey Tate LLP for Compensation and for
     Reimbursement of Expenses as Accountants and Bankruptcy Consultants to the Trustee
     for the Period from June 30, 2018 through October 31, 2018
     [Filed 11/19/2018; Docket No. 719]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/7/2018; Docket No. 734]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.
                                                   Extension granted to SunTrust Bank to December 7,
                                                   2018 at 10:00 a.m. ET.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.




                                                          4

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG                Doc 736    Filed 12/07/18     Page 5 of 7



7.   First Interim Application of Bielli & Klauder, LLC for Compensation for Services
     Rendered and Reimbursement of Expenses as Special Counsel for the Chapter 7 Trustee,
     for the Period from May 24, 2017 through October 31, 2018
     [Filed 11/20/2018; Docket No. 720]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/6/2018; Docket No. 731]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.


8.   Application of Cozen O’Connor as Counsel to the Trustee for Allowance of Fifth Interim
     Compensation and Reimbursement of Expenses for the Period July 7, 2018 through
     November 15, 2018
     [Filed 11/20/2018; Docket No. 722]

     Related Documents:
                                             (a)   Certification of No Objection
                                                   [Filed 12/7/2018; Docket No. 735]

                                             (b)   Proposed Order

     Objection Deadline:                           December 4, 2018 at 4:00 p.m.
                                                   Extension granted to SunTrust Bank to December 7,
                                                   2018 at 10:00 a.m. ET.

     Responses Received:                           None

     Status:                                       Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed Order.




                                                          5

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG          Doc 736       Filed 12/07/18    Page 6 of 7




Dated: December 7, 2018                                        COZEN O'CONNOR
Wilmington, DE
                                                               /s/ John T. Carroll, III
                                                       By:
                                                               John T. Carroll, III (DE No. 4060)
                                                               1201 N. Market Street
                                                               Suite 1001
                                                               Wilmington, DE 19801
                                                               (302) 295-2028 Phone
                                                               (302) 295-2013 Fax No.
                                                               jcarroll@cozen.com

                                                               Counsel to George L. Miller,
                                                               Chapter 7 Trustee




                                                       6

LEGAL\39281979\1 00601.0823.000/390810.000
                   Case 16-11596-KG          Doc 736        Filed 12/07/18   Page 7 of 7



                                              SCHEDULE 1

  18-50607             Walmart Inc.                           Parties anticipate submitting an agreed upon
                                                              Scheduling Order under Certification of Counsel
  18-50609             Aotearoa Consulting LLC                Parties agree to adjourn pretrial scheduling
                                                              conference.
  18-50610             Cyntekk Solutions Inc.                 Trustee to file for entry of default judgment.
  18-50611             Deluxe Media, Inc.                     Trustee to file for entry of default judgment.
  18-50612             Filmtrack Inc.                         Trustee to file for entry of default judgment.
  18-50616             SPAR Marketing Force, Inc.             Settlement reached in principle; currently
                                                              documenting terms of settlement
  18-50618             Alliance Entertainment LLC             Parties agree to adjourn pretrial scheduling
                                                              conference.
  18-50619             Ivers, Jeffrey D.                      Trustee to file for entry of default judgment.
  18-50621             Maljack Productions Inc. d/b/a MPI     Settlement reached in principle; currently
                       Media Group                            documenting terms of settlement
  18-50623             Vertical Entertainment LLC             Parties agree to adjourn pretrial scheduling
                                                              conference
  18-50630             Stroock & Stroock & Lavan LLP          Proposed Scheduling Order submitted under COC
  18-50631             Baker Botts LLP                        Proposed Scheduling Order submitted under COC
  18-50633             ANConnect, LLC et al                   Pending Defendants’ Motions to Dismiss and/or
                                                              Default Defendants




                                                      7
LEGAL\39281979\1 00601.0823.000/390810.000
